Title: March 14. 1759.
From: Adams, John
To: 


       Reputation ought to be the perpetual subject of my Thoughts, and Aim of my Behaviour. How shall I gain a Reputation! How shall I Spread an Opinion of myself as a Lawyer of distinguished Genius, Learning, and Virtue. Shall I make frequent Visits in the Neighbourhood and converse familiarly with Men, Women and Children in their own Style, on the common Tittletattle of the Town, and the ordinary Concerns of a family, and so take every fair opportunity of shewing my Knowledge in the Law? But this will require much Thought, and Time, and a very particular Knowledge of the Province Law, and common Matters, of which I know much less than I do of the Roman Law. This would take up too much Thought and Time and Province Law.
       Shall I endeavour to renew my Acquaintance with those young Gentlemen in Boston who were at Colledge with me and to extend my Acquaintance among Merchants, Shop keepers, Tradesmen, &c. and mingle with the Crowd upon Change, and trapes the Town house floor, with one and another, in order to get a Character in Town. But this too will be a lingering method and will require more Art and Address, and Patience too than I am Master of.
       Shall I, by making Remarks, and proposing Questions to the Lawyers att the Bar, endeavour to get a great Character for Understanding and Learning with them. But this is slow and tedious, and will be ineffectual, for Envy, Jealousy, and self Intrest, will not suffer them to give a young fellow a free generous Character, especially me. Neither of these Projects will bear Examination, will avail.
       Shall I look out for a Cause to Speak to, and exert all the Soul and all the Body I own, to cut a flash, strike amazement, to catch the Vulgar? In short shall I walk a lingering, heavy Pace or shall I take one bold determined Leap into the Midst of some Cash and Business? That is the Question. A bold Push, a resolute attempt, a determined Enterprize, or a slow, silent, imperceptible creeping. Shall I creep or fly.
       Walked, this afternoon, along the side of the Bushy Pond. The Blackbirds were perched on the Trees round the Borders of the Pond, and singing. I saw a large flock of Crow Blackbirds alight on the Ground, in search of Grain or Worms, I suppose. The Birds that were behind were perpetually flying over the Heads of all the rest, and alighting in the front of the flock, so that each Bird was in the front and Rear by turns, and all were chattering. It looked like a hovering, half walking, half flying flock of Blackbirds. Soon after, they rose, and alighted on the neighbouring Apple Trees, chattering, and singing all the Time. At the same time, a Number of Crows were croaking, at a little distance on one side, and a wood Pecker and a blue bird were whistling, and cackling, at a little Distance on the other.—This is the first vernal scene I have observed this season. So many Birds of several different species, all singing, chattering, whistling, fluttering, flying, hopping, leaping, on the ground, in the Air, and on the Trees, was a very pleasant Amuzement to me. It is very pleasant to see and hear the flocks of Birds, at their first Appearance in the Spring. The Ground looks naked, and lifeless yet. The Colour of the Ground, before the green rises upp, is pale, lifeless, dead. There is very little beauty in the face of the Earth now, but the Vegetables will soon spring fresh and green, and young and sprightly Grass, and flowers, and Roses, will appear on the Ground, buds, blossoms, leaves on the Trees, and 100 species of Birds, flying in Air, alighting on the Ground and on Trees, herds of Cattle, Sheep, horses, grazing and lowing in the Pastures. Oh Nature! how bright and beautiful thou art.
       Means not but blunders round about a meaning.
       M. has a very confused, blundering Way of asking Questions. She never knows distinctly what she is after, but asks at Random, any Thing, and has a difficulty in recollecting the Names of Things. The Names of Things dont flow naturally into My Mind, when I have occasion to use them. I had the Idea of the General Court in my Mind when I said to Otis, the Judges had some important Business to do in &c., but the Words General Court did not arise with the Idea and therefore Otis thought I made a silly Speech. My Aunt Cunningham has the same difficulty, recollecting Words and Ideas too, especially, of Things that are sometime past. A slothful Memory, a slow, heavy Memory, in oposition to a quick prompt Memory.
       I read a letter from one in St.K. to one in P. concerning M. Chateleu going to this Coast. M. asks what is that. How confused is this Question? It wants much explanation and restriction, before an Answer can be given, for  she ask, who is that letter from or who to, or what Place from or to, or what about, and what Place was Chateleu going to. She knows not what she asks. Tis owing to the Hurry and Impatience of Thought—which is the fault of us all.
       Common People are not incapable of discerning the Motives and Springs of Words and Actions.
      